DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters:
The claims:
“elongated cylindrical shape comprising:”(claim 1, lines 2-3) should be updated to:--“ elongated cylindrical shape including “--
“a proximal portion comprising a sharp tip to facilitate entrance of the inserter into tissue” (claim 1, lines 4-5) should be updated to:--“ a proximal portion comprises  a sharp tip configured to facilitate entrance of the inserter into tissue”--.
“securing, by a selective release mechanism, a tip of the electrode, comprising a conductor substantially encased by an insulator, to the proximal portion of the inserter” (claim 1, lines 7-9) should be updated to:--“securing a tip of the electrode to the proximal portion of the inserter by a selective release mechanism, wherein the tip of the electrode comprises a conductor substantially encased by an insulator; 
“applying, by an electrode holder, a tension to the electrode”(claim 1, line 10)  should be updated to:--“applying a tension to the electrode by an electrode holder”—
“winding the electrode around [[a]] the proximal portion of the inserter by:
rotating, by a rotational motor, the inserter to initiate the winding, and
translating, by a linear motor, the electrode distally along the length of the
inserter to produce at least two coils, wherein the tension is maintained during
the winding to keep the electrode in place; and” (claim 1, lines 11-15) should be updated to:

“securing, by a holding mechanism, a portion of the electrode to a distal portion of the inserter”(claim 1, lines 16-17) should be updated to:--“ securing a portion of the electrode to a distal portion of the inserter by, by a holding mechanism”--
NOTE: The above suggested  changes to the claims were necessary to correct minor informalities with the claim language by ensuring that certain terms or phrases were recited consistently throughout all of the claims. In no way do these changes affect the scope of the claimed invention.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         mt